Citation Nr: 1521894	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-27 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness or other qualifying chronic disability.

2. Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to July 1992, from August 1994 to July 1996 and from June 2007 to May 2008 with additional service in the Army Reserves and National Guard.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in January 2013 to have the Appeals Management Center (AMC) schedule the Veteran for a VA medical examination to determine if the Veteran's complaints of knee pain could be due to unexplained chronic multisymptom illness linked to the Veteran's service in Southwest Asia during the Persian Gulf War. The RO scheduled the Veteran for a VA medical examination; however, the Veteran did not attend the scheduled examination. Pursuant to 38 C.F.R. § 3.655, the Board will consider the Veteran's claims on the evidence currently of record. 


FINDINGS OF FACT

1. The Veteran does not have any currently diagnosed disorders of the left or right knee.

2. The Veteran does not have an undiagnosed illness or a medically unexplained chronic multisymptom illness.







CONCLUSION OF LAW

The criteria for service connection for right and left knee disorders have not been met to include as an undiagnosed illness or a medically unexplained chronic multisymptom illness . 38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in May 2008, prior to the initial adjudication of the claims in August 2008.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Reports of Separation Form (DD Form 214s), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

The AMC substantially complied with the Board's January 2013 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC scheduled the Veteran for a VA medical examination to determine if the Veteran's complaints of knee pain could be due to unexplained chronic multisymptom illness linked to the Veteran's service in Southwest Asia during the Persian Gulf War. The AMC has complied with the Board's instructions.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

The Veteran alleges that his knees are painful and swell as a result of his tour of duty in Iraq. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was provided a VA medical examination for his claimed right and left knee disorders in June 2008. The Veteran reported that his knee pain started after he was a gunner in a gun truck in Iraq and had to stand the entire time while on the road. The examiner noted that the Veteran's knees swell and get stiff, tender, and cause pain which is to the medial knee and intermittent. When the pain flared it was mild/moderate. The Veteran experienced frequent pain if he stood a lot, and the pain lasted all day until the next day. The Veteran's pain was alleviated by Motrin and rest. He had to take weight off of his legs eventually and limit his movement. There had been no dislocation/joint aspiration/effusion. The Veteran stated that his knees don't impact the mobility of any other joints. The Veteran reported that he had to sit after shopping for about an hour and a half with his wife. His gait was normal. 

The examination revealed that there was tenderness on the medial joint line tender to palpation on both knees. There was no ankylosis. There was no objective joint abnormality. There was no evidence of inflammatory arthritis. The Veteran's flexion was active 1-140 degrees, extension 0 degrees and full. There was no pain on motion. The bilateral knee range of motion was not additionally limited by pain, fatigability, weakness or lack of endurance following repetitive use. There was no evidence of knee instability. X-rays showed normal knees with no evidence of a clinical or radiographic disability found. 

In May 2008, upon returning from his deployment, the Veteran reported knee pain. The Veteran's VA treatment records show that the Veteran has complained of knee pain but has never been diagnosed with a knee disorder. Other than general complaints of right and left knee pain and swelling, there is no medical evidence the Veteran has a right knee disorder.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical diagnosis such as right and left knee disorders. 

The law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). See also 77 Fed. Reg. 63,225- 63,227 (October 16, 2012) (final rule). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 
38 U.S.C.A. §§ 1117, 1118. Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness. See 38 C.F.R. § 3.317(a)(2)(i) and (ii).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue. Id. at 9-10. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). The Board must explain its selection of analogous Diagnostic Code. Id. at 472. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

By his failure to report for a VA medical examination, the Veteran has foreclosed medical inquiry into substantiation of his claim under VA's adjudication procedures for undiagnosed illnesses. His complaint of knee pain without medical inquiry are not sufficient to substantiate the claim. The Veteran's DD214 shows that he served in the Southwest Asia Theater of operations during the Persian Gulf War. However, there is no evidence that the Veteran has an undiagnosed illness or a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology. Beyond the Veteran's complaints of bilateral knee pain and swelling, there is no evidence in the record that the Veteran has any other symptoms that are relevant to this claim. Additionally, the Veteran has never been diagnosed with chronic fatigue syndrome, fibromyalgia, or any functional gastrointestinal disorder. There is no evidence to support a finding that the Veteran is suffering from an symptoms or disorders that are entitled to the Gulf Ware presumption. 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(ORDER ON NEXT PAGE)







ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


